     Case 3:18-cv-00597-KHJ-LGI Document 16 Filed 02/17/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION


MARCO PEDRO ALONSO                                                   PETITIONER


V.                                      CIVIL ACTION NO. 3:18-CV-597-KHJ-LGI


WARDEN C. NASH                                                     RESPONDENT


           ORDER ADOPTING REPORT AND RECOMMENDATION

      Before the Court is the Report and Recommendation [14] of United

States Magistrate Judge LaKeysha Greer Isaac. That Report recommends that

this Court dismiss Marco Pedro Alonso’s petition for writ of habeas corpus [1]

for failure to exhaust administrative remedies. Written objections to the Report

were due by February 16, 2021. [14]. The Report notified the parties that

failure to file written objections to the findings and recommendations by that

date would bar further appeal in accordance with 28 U.S.C. § 636. Id.

      This Court, finding that there has been no submission of written

objections by any party, adopts the Report and Recommendation [14] as the

Order of this Court. This case is dismissed with prejudice. A separate Final

Judgment will issue this day.

      SO ORDERED, this the 17th day of February, 2021.

                                              s/ Kristi H. Johnson_______________
                                             UNITED STATES DISTRICT JUDGE
